DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 02/22/2012, the Amendment & Remark filed on 10/21/2021 and the Request for Continued Examination filed on 11/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 4, 5, 14, 15, 24 and 25 contain the trademark/trade name “S-11” and “S-1”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a public disclosure document and, accordingly, the identification/description is indefinite.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




As an initial matter, the claims as a whole are to a process, an apparatus and an article of manufacture, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
receiving, over a network and from an owner or agent of the real property, at an online platform, information relating to the real property, the information including (i) a visual representation of the real property; (ii) a location of the real property; and (iii) a development budget for improving the real property;
automatically generating, using a securitization engine executing on a processor of the online platform, electronic promotional material for the real property based on the received information relating to the real property;
receiving or generating, using the processor, an electronic profile for each of a plurality of individual investors, each investor profile including a home address or residence of the respective investor;
generating, using the processor, a user interface comprising the generated electronic promotional material for the real property, user interface elements for a user to provide comments, provide due diligence information, vote or like the real property, or express interest in investing in the real property, and user interface  for the owner of the real property to publish information to motivate investors to take actions to increase the value of the real property;
providing, using the processor, the user interface to one or more investors having an electronic profile;
receiving, using the processor, interest data from a subset of the investors in response to the request for expressions of interest from each respective investor of the one or more investors over the network;
generating, using the securitization engine executing on the processor of the online platform, an offer for purchasing a share in or unit of an entity that holds an interest in the real property based on the information relating to the real property;
automatically submitting, to a regulatory agency over the Internet, using the securitization engine executing on the processor of the online platform, electronic documentation associated with the generated offer and the real property for regulatory approval based on the information relating to the real property;
transmitting the offer to at least the subset of investors over the network, the offer including (i) a visual representation of the real property; (ii) the location of the real property; and (iii) a price of purchasing the share in or unit of the entity that holds an interest in the real property, the price being a function of the financial value;
automatically generating a registered investor profile for each of one or more of the subset of investors, upon the respective investor requesting a  containing a secure key, the hyperlink being transmitted to the investor by electronic mail;
performing server-side form validation and client-side form validation before validating the registered investor profile for the one or more investors of the subset of investors;
generating an account activation timestamp associated with an activation time of the investor’s account upon successfully generating the registered investor profile and successfully performing the server-side and client-side form validation;
receiving, over the network, an electronic web-payment from one or more participating investors of the subset of registered and validated investors, the electronic web-payment being provided in consideration for the share in or unit of the entity holding the interest in the real property;
comparing a timestamp associated with an opening date of the transmitted offer to either an account activation timestamp or a timestamp associated receipt of the electronic web-payment from the one or more participating investors, to determine the respective participating investors’ eligibility to complete an electronic transaction for the share or unit;
automatically executing, in order of first-in-first-out relative to other participating investors’ electronic payments and timestamps associated with the electronic payments, a transaction to transfer to the one or more participating investors the share in or unit of the entity holding the interest in the real property;
upon automatically executing the transaction, generating and transmitting, over the Internet, electronic completion notification to each of the respective participating investors, the electronic completion notification comprising indicia identifying the real property market cap and the transaction closing date; 
generating and displaying, a graphical display of an amount of investment made in the real property to-date relative to an amount of investment for purchase.
wherein processing includes performing underwriting analysis, or rating or checking the real property for risk factors or certain financial information.
wherein the information includes one or more of a property address, owner name, total debt, total equity, zoning information, tenant and lease information, biographies, market information, and cash flow information.
submitting S-11 or S-1 public disclosure documents, Reg-A documents, or internal compliance documents, to a regulatory agency, over the network, prior to or with execution of the transaction.
processing over the network S-11 or S-1 public disclosure documents, Reg-A documents, or regulatory compliance documents, prior to or with execution of the transaction.
wherein the entity is a corporation, a limited liability corporation, or a real estate investment trust.
wherein the development budget for improving the real property includes a land/building acquisition cost, a construction cost, a soft cost, and a financing cost for development of the real property.
receiving electronic signatures from the investor and the owner or agent before execution of the transaction.
enabling owners and investors to create online profiles that can be viewed by other owners and investors, the online profiles including one or more of: ownership information, demographic information, and personal interest information.
wherein the owner or agent of the real property receives an expression of interest in or demand for the real property from an investor, before the offer is transmitted to the investor.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers illiquid asset securitization but for the recitation of generic computer components. That is, other than generically reciting “using a processor”, “over a network”, “online platform”, “engine”, “web portal”, “electronic”, “automatically”, “graphical display”, nothing in the claim elements that precludes the steps from that of a fundamental economic practice of illiquid asset securitization. For example, but for the generically recited computer language, “receiving, over a network and from an owner or agent of the real property, at an online platform, information relating to the real property, the information including (i) a visual representation of the real property; (ii) a location of the real property; and (iii) a development budget for improving the real property” in the context of the claimed invention encompasses one or more person manually receiving the information relating to property; 
 generating, using a securitization engine executing on a processor of the online platform, electronic promotional material for the real property based on the received information relating to the real property” in the context of the claimed invention encompasses one or more person manually generating promotional material for the real property;
but for the generically recited computer language, “receiving or generating, using the processor, an electronic profile for each of a plurality of individual investors, each investor profile including a home address or residence of the respective investor” in the context of the claimed invention encompasses one or more person manually receiving or gathering profiles of individual investors;
but for the generically recited computer language, “generating, using the processor, a user interface comprising the generated electronic promotional material for the real property, user interface elements for a user to provide comments, provide due diligence information, vote or like the real property, or express interest in investing in the real property, and user interface elements for the owner of the real property to publish information to motivate investors to take actions to increase the value of the real property; providing, using the processor, the user interface to one or more investors having an electronic profile” in the context of the claimed invention encompasses one or more person manually generating and providing a platform to one or more investors and owners to provide information;
but for the generically recited computer language, “receiving, using the processor, interest data from a subset of the investors in response to the request for expressions of interest from each respective investor of the one or more investors over the network” in the context of the claimed invention encompasses one or more person manually receiving interest data; 
but for the generically recited computer language, “generating, using the securitization engine executing on the processor of the online platform, an offer for purchasing a share in or unit of an entity that holds an interest in the real property based on the information relating to the real property” in the context of the claimed invention encompasses one or more person manually generating an offer; 
but for the generically recited computer language, “automatically submitting, to a regulatory agency over the Internet, using the securitization engine executing on the processor of the online platform, electronic documentation associated with the generated offer and the real property for regulatory approval based on the information relating to the real property” in the context of the claimed invention encompasses one or more person manually submitting documentation to regulatory agency;
but for the generically recited computer language, “transmitting the offer to at least the subset of investors over the network, the offer including (i) a visual representation of the real property; (ii) the location of the real property; and (iii) a price of purchasing the share in or unit of the entity that holds an interest in the real property, the price being a function of the financial value” in the context of the claimed invention encompasses one or more person manually sending the offer to investors;
 generating a registered investor profile for each of one or more of the subset of investors, upon the respective investor requesting a hyperlink containing a secure key, the hyperlink being transmitted to the investor by electronic mail” in the context of the claimed invention encompasses one or more person manually generating registered investor profiled upon request;
but for the generically recited computer language, “performing server-side form validation and client-side form validation before validating the registered investor profile for the one or more investors of the subset of investors” in the context of the claimed invention encompasses one or more person manually performing validation. 
but for the generically recited computer language, “generating an account activation timestamp associated with an activation time of the investor’s account upon successfully generating the registered investor profile and successfully performing the server-side and client-side form validation” in the context of the claimed invention encompasses one or more person manually generating timestamp as the investor’s account validates;
but for the generically recited computer language, “receiving, over the network, an electronic web-payment from one or more participating investors of the subset of registered and validated investors, the electronic web-payment being provided in consideration for the share in or unit of the entity holding the interest in the real property” in the context of the claimed invention encompasses one or more person manually receiving payment from investors;
comparing a timestamp associated with an opening date of the transmitted offer to either an account activation timestamp or a timestamp associated receipt of the electronic web-payment from the one or more participating investors, to determine the respective participating investors’ eligibility to complete an electronic transaction for the share or unit” in the context of the claimed invention encompasses one or more person manually comparing timestamp to determine eligibility to complete an electronic transaction;
but for the generically recited computer language, “automatically executing, in order of first-in-first-out relative to other participating investors’ electronic payments and timestamps associated with the electronic payments, a transaction to transfer to the one or more participating investors the share in or unit of the entity holding the interest in the real property” in the context of the claimed invention encompasses one or more person manually executing the transaction; 
but for the generically recited computer language, “upon automatically executing the transaction, generating and transmitting, over the Internet, electronic completion notification to each of the respective participating investors, the electronic completion notification comprising indicia identifying the real property market cap and the transaction closing date” in the context of the claimed invention encompasses one or more person manually generating and sending the completion notification to the respective participating investors; 
but for the generically recited computer language, “generating and displaying, a graphical display of an amount of investment made in the real property to-date relative to an amount of investment available for purchase” in the context of the claimed invention encompasses one or more person manually presenting the amount of investment made in the real property to-date relative to the total amount of investment made available by the offer;
but for the generically recited computer language, “submitting S-11 or S-1 public disclosure documents, Reg-A documents, or internal compliance documents, to a regulatory agency, over the network, prior to or with execution of the transaction” in the context of the claimed invention encompasses one or more person manually submitting the documents; 
but for the generically recited computer language, “processing over the network S-11 or S-1 public disclosure documents, Reg-A documents, or regulatory compliance documents, prior to or with execution of the transaction” in the context of the claimed invention encompasses one or more person manually processing the documents.
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites a Judicial Exception. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of processor to perform receiving, generating, providing, submitting, transmitting and displaying steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more 
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers to securitize illiquid asset amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f).It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and transmitting data over a network; (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) displaying and receiving data on interface (A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc. & Presenting offers and gathering statistics, OIP Techs). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-25 and 27 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	
	Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 

	Regarding the applicant’s argument that the amended claims recite a specific user interface that is an improved user interface for electronic devices, the examiner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHO KWONG/Primary Examiner, Art Unit 3698